Citation Nr: 0026680	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  Information from the National Personnel 
Records Center indicates that he was a Prisoner of War from 
September 19, 1943 to May 5, 1945.  He was awarded the Purple 
Heart.  This appeal arises from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), that denied service connection for the 
veteran's cause of death.


FINDINGS OF FACT

1.  The veteran was a prisoner of war from September 19, 1943 
to May 5, 1945.  

2.  The veteran died in November 1995 at the age of 73.

3.  The death certificate indicates that the immediate cause 
of death was advanced pancreatic carcinoma.

4.  At the time of his death, the veteran had service-
connected disabilities from the residuals of a shrapnel wound 
to his back (Muscle Group XX, left), arthritis of the right 
knee joint, and frostbite of the feet, each rated as 10 
percent disabling.

5.  The record contains no competent medical evidence that 
any of the veteran's service-connected disabilities were 
either the principal cause of death or a contributory cause 
of death.

6.  The record contains no medical evidence that the 
veteran's pancreatic cancer was manifested during his active 
military service or that he had compensable disability from 
pancreatic cancer within one year after his separation from 
service.

7.  The record contains no competent evidence that the 
veteran was exposed to, or was stationed in a geographic area 
where he may have been exposed to, radiation.

8.  The record does not contain competent medical evidence of 
a nexus between the cause of the veteran's death and any 
injury or disease incurred in or aggravated by his active 
service.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1131, 1137, 1310, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303, 3.307, 3.309, 3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  A well-grounded claim is a plausible claim, one that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim also requires more than just mere allegations 
that the veteran's service, or an incident that occurred 
therein, resulted in illness, injury, or death.  The 
appellant must submit supporting evidence that would justify 
the belief that the claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Grivois v. Brown, 6 Vet. 
App. 136 (1994).

If the claimant has not presented a well-grounded claim, the 
appeal must fail and there is no duty to assist her further 
in the development of the claim because such additional 
development would be futile.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection, or that it aided or lent assistance 
in the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
Generally, competent medical evidence is required to meet 
each of the three elements of Caluza.  The Court has 
specified that where the claim at issue is service connection 
for the cause of death, the first element-competent medical 
evidence of a current disability-will always be met, as the 
current disability is by definition the condition that caused 
the veteran's death.  Ramey v. Brown, 9 Vet. App. 40 (1996).  
Therefore, the appellant must meet only the second and third 
elements of Caluza for a well-grounded claim.

For the second element under Caluza, the kind of evidence to 
make a claim well-grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Derwinski, 5 Vet. App. 
91, 92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required.  Id, at 93.

The third element under Caluza, the requirement of a nexus, 
or link, may be satisfied by a presumption that certain 
diseases manifesting themselves within certain prescribed 
periods are related to service.  Caluza, at 506.

According to the death certificate, the veteran died in 
November 1995 of advanced pancreatic carcinoma.  At the time 
of his death, the veteran was service-connected for the 
residuals of a shrapnel wound to his back (Muscle Group XX, 
left), rated as 10 percent disabling, arthritis of the right 
knee joint, rated as 10 percent disabling, and frostbite of 
the feet, rated as 10 percent disabling.  The veteran's total 
combined rating was 30 percent, in effect from January 1988.

The appellant and her representative argue that the veteran's 
pancreatic cancer is the result of his treatment as a 
prisoner of war during World War II.  However, upon review of 
the entire record, the Board finds no competent medical 
evidence of a nexus between the veteran's pancreatic cancer 
and any disease or injury during his active military service.

The evidentiary record includes a certificate of death from 
the state of Michigan; private hospital records of treatment 
accorded the veteran immediately prior to his death; VA and 
private medical records, including VA examination reports 
dated in March and June 1988, and August 1951; and service 
medical records.  In addition, the appellant has submitted 
two articles, "Gastric Cancer and Helicobacter Pylori," by 
William Paul Skelton, III, M.D., F.A.C.P. and Prisoner of War 
Physician Coordinator, et. al., and "The Acceptance of 
Cancer as War Caused," by Sir Edward Dunlop, C.M.G., O.B.E., 
M.S., F.R.C.S., F.R.A.C.S., F.A.C.S., Consultant Surgeon, 
Peter MacCallum Clinic Vice President, Victorian Anti-Cancer 
Council.  Finally, the appellant has also submitted a 
statement, dated in May 1999 and proffered by the veteran's 
treating physician, William S. Miller, M.D., Chief Medical 
Officer. 

The medical records of treatment accorded the veteran just 
before his death show that he presented in September 1995 
with complaints of nausea and vomiting.  He was unable to 
keep food in his stomach and his sugar levels were getting 
out of control.  He was admitted for nutritional purposes, IV 
fluid intake and further evaluation and treatment.  His 
admitting diagnoses were progressive weight loss in a patient 
suspected of having carcinoma of the pancreas, uncontrolled 
diabetes mellitus, and nausea with vomiting and bleeding, 
rule-out ulcer or tumor.  The examiner noted a history of 
exploratory laparotomy and choledochoduodenostomy for 
suspected cancer of the head of the pancreas in the past, but 
that biopsies were then benign.  Shortly after the veteran 
was admitted for treatment, he underwent 
esophagogastroduodenoscopy with small bowel antroscopy and 
biopsies of the stomach and esophagus, and exploratory 
laparotomy with partial gastrectomy, gastrojejunostomy, and 
biopsy of the peritoneum.  His preoperative diagnosis was 
distal duodenal obstruction.  Biopsy results reveal severe 
acute chronic gastritis with Helicobacter pylori organisms 
present, severe acute and chronic esophagitis with extensive 
ulceration, and metastatic moderately differentiated 
adenocarcinoma consistent with pancreatic primary.  The 
operative report notes that the spread of the disease was 
extensive and reflects a postoperative diagnosis of carcinoma 
of the pancreas with diffuse peritoneal metastatic disease.  
The veteran was discharged to hospice with carcinoma of the 
pancreas with intra-abdominal metastasis, diabetes mellitus, 
esophageal ulcers and gastritis with gastroparesis and 
partial obstruction of the duodenum due to the extrinsic 
intra-abdominal cancer, history of hypertension, and history 
of vascular disease.  The veteran died shortly thereafter.

As above noted, the appellant and her representative argue 
that the pancreatic cancer from which the veteran ultimately 
died was the result of his active service-specifically, the 
result of his experiences as a prisoner of war.  In support 
of this argument, the appellant proffers the articles 
identified above, and the statement of the veteran's treating 
physician.

The first of the articles submitted by the appellant, 
"Gastric Cancer and Helicobacter Pylori," observes that the 
bacterium, Helicobacter pylori, is a factor in the 
development of gastric carcinoma.  The authors note that 
virtually all prisoners of war were exposed to H. pylori 
because the conditions of their imprisonment frequently 
involve severe malnutrition and poor sanitation.  Therefore, 
the authors argue that there is a causal connection between 
gastric carcinoma involving the last part of the stomach in 
former prisoners of war and that veteran's imprisonment 
during active service as a prisoner of war.  The second 
article, "The Acceptance of Cancer as War Caused," posits 
that cancer in most cases, is "an acquired disease related 
to environmental factors, and exposure to certain cancer 
producing agents sometimes termed 'carcinogens.'"  In 
connection with this premise, the author notes that 
impairment of an individual's health and immune system 
contributes to the body's inability to resist a cancerous 
tumor.  Observing that former prisoners of war who 
experienced chronic dysentery during captivity often develop 
non-specific colitis, irritable colon disorders, and 
ulcerative colitis, the author states that there is a strong 
association between ulcerative colitis with colon and rectal 
cancers.  Likewise, he postulates an association between 
gastritis, gastric ulcer, and gastric cancer.  He further 
notes that cancer of the pancreas should be found service-
connected where chronic pancreatitis is found to be due to 
active service.  

Dr. Miller, in his May 1999 statement, opines:

In my medical opinion, pancreatic cancer 
is considered a gastro-intestinal 
condition.

The appellant appears to argue that pancreatic cancer is a 
type of gastric cancer, a "gastro-intestinal" condition, as 
described by Dr. Miller.  Having argued that pancreatic 
cancer is a type of gastric cancer, she proffers as evidence 
of nexus between the pancreatic cancer and the veteran's 
status as a former prisoner of war, the arguments advanced in 
the two articles-that (1) gastric cancer associated with H. 
pylori in a former prisoner of war should be presumptively 
service connected and (2) gastric cancer associated with 
gastritis and gastric ulcer where gastritis and gastric ulcer 
are related to active service should also be service 
connected.  The Board notes that the medical evidence reveals 
the presence of H. pylori organisms, and that he was 
diagnosed with gastritis during his last hospitalization.

Notwithstanding, and for the following reason, the Board 
finds that the appellant's argument fails.

First, pancreatic cancer, while a gastro-intestinal 
condition, is not gastric cancer.  See Dorland's Illustrated 
Medical Dictionary 679, 1216 (27th ed. 1988).  "Gastric" is 
defined as "pertaining to, affecting, originating in the 
stomach" while "pancreatic" is defined as "pertaining to 
the pancreas."  Moreover, the pancreas is identified as a 
gland, whereas the stomach is described as the "alimentary 
tract between the esophagus and duodenum."  Id., at 1215 and 
679.  "Adenocarcinoma" is defined as "carcinoma derived 
from glandular tissue or in which the tumor cells form 
recognizable glandular structures."  Id., at 27.

Second, the authors of the articles do not appear, 
themselves, to include the pancreas in their discussions of 
the various gastric conditions that are of subject.  The 
first article, "Gastric Cancer and Helicobacter Pylori," 
contains specific descriptions of the areas involved in the 
gastric cancer which the authors suggest should be 
presumptively service-connected:  those areas of the stomach 
affected when H. pylori is present.  The authors use a 
picture to identify these areas and they are (1) the body of 
the stomach, (2) the antrum of the stomach, and (3), the 
pylorus.  The second article, "The Acceptance of Cancer as 
War Caused," differentiates between the pancreas and the 
stomach by specifically identifying pancreatic cancer  as a 
condition separate and apart from gastric cancer, as follows.  
In section five of the article, "Inflammatory conditions", 
the authors initially state "Chronic low grade inflammatory 
conditions may be associated with cancerous change."  They 
next discuss a variety of cancers, including gastric cancer: 

There is an association of chronic 
gastritis and gastric ulcer with gastric 
cancer and any ex-service man who can 
establish a service factor in causation 
of chronic gastritis or gastric ulcer 
should have a subsequent gastric cancer 
accepted.

Pancreatic cancer is identified, separately, later in the 
section, after a discussion of upper stomach and esophageal 
cancers related to hiatal herniae, and of liver cancer.  The 
authors observe that pancreatic cancer has been accepted as 
service-connected where it follows chronic pancreatitis that 
was found to be due to "war service."  

Third, the articles are not specific to the veteran's medical 
situation.  They do not discuss specific findings concerning 
the veteran's pancreatic cancer, nor do they identify 
specific circumstances or treatment the veteran received 
during his active service, including any conditions he 
suffered while a prisoner of war.  In contrast, medical 
evidence just prior to the veteran's death establishes that 
the results of biopsies taken of his stomach in October 1995 
were found, specifically, to reveal no malignant cells, 
although they did evidence H. pylori organisms.

Finally, while Dr. Miller indicates in his statement that 
pancreatic cancer is considered a gastro-intestinal 
condition, he does not state that pancreatic cancer is 
gastric cancer, that the veteran was diagnosed with gastric 
cancer, or that the veteran's pancreatic cancer was caused by 
or derived from gastric cancer.  He further does not state 
that the pancreatic cancer which caused the veteran's death 
was, in turn, causally related to his active service-
including his treatment while a prisoner of war.

In the alternative, the appellant argues that the veteran's 
pancreatic cancer is the result of his active service.  Yet, 
concerning the veteran's pancreatic cancer, the medical 
evidence indicates that the veteran first exhibited a 
pancreatic mass in 1994.  However, it is not until 1995 that 
pancreatic cancer was diagnosed.  Nonetheless, even assuming, 
without finding, that the veteran's pancreatic cancer was 
manifest in 1994, this is decades after his discharge from 
active service and well beyond the one-year presumptive 
period afforded for malignant tumors in the regulations.  See 
38 C.F.R. §§ 3.307, 3.309.  Pancreatic cancer is not one of 
the disease for which a presumption is afforded in the 
regulations for former prisoners of war.  Id.  

The Board notes that the veteran's active service was during 
World War II.  Pancreatic cancer is a disease for which 
service connection may be presumptively granted if it is 
manifested in a radiation-exposed veteran, as defined by 
regulation.  38 C.F.R. § 3.309(d).  A "radiation exposed 
veteran" is one who, while servicing on active duty or as a 
member of the reserves during a period of active or inactive 
duty for training, participated in a "radiation-risk 
activity."  38 C.F.R. § 3.309(d)(3).  "Radiation-risk 
activity" is further defined as onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan by 
U.S. forces during the period of time from August 6, 1945 
through July 1, 1946; internment as a prisoner of war in 
Japan during World War II, and/or service on active duty in 
Japan immediately following such internment, resulting in the 
opportunity for exposure to ionizing radiation comparable to 
that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946.  Id.  While 
the veteran was on active service from September 1942 to 
October 1945, and was a prisoner of war from September 1943 
to May 1945 it is neither contended nor shown that he engaged 
in onsite participation in a test involving the atmospheric 
detonation of a nuclear device, or that he was a prisoner of 
war in Japan.  Rather, the veteran has stated and his 
separation documents concur, that he served in the European 
Theatre of Operations.  He was captured by the Germans in 
Italy, and was a prisoner of war on the European continent-
primarily in Germany.  He is therefore not entitled to the 
presumption afforded by 38 C.F.R. § 3.307 for service-
connection for cancer of the pancreas.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, service connection may still be established 
for cancer of the pancreas by the more onerous route of 
showing actual causation, where all the evidence establishes 
that the veteran's cause of death was incurred in service.  
See 38 C.F.R. § 3.303(d) (1996).

Service medical records reveal no complaints of or treatment 
for a condition of the pancreas.  Reports of medical 
examination at entrance to and discharge from active service, 
dated, respectively, in August 1942 and October 1945, 
evidence no abnormality, defect, illness, or treatment 
concerning his gastro-intestinal or endocrine system, 
although weight loss of 10 pounds is noted when comparing 
hospital records dated in December 1942 with his discharge 
physical.  Moreover, an August 1951 VA examination report is 
of record and reflects no complaints of or findings 
concerning the veteran's gastrointestinal system.  Similarly, 
reports of prisoner of war history and examination, conducted 
in March and June 1988, show no complaints, reported 
treatment, or findings concerning the veteran's gastro-
intestinal system, including his pancreas, other than the 
weight loss he suffered in service.  Rather, his complaints 
centered around his hypertension, shrapnel wound to the back, 
left knee problems, and residuals of frozen feet.  He 
expressed no problems with his gastro-intestinal system other 
than intermittent melena.  It is not until 1994 that the 
medical evidence shows the veteran exhibited a pancreatic 
mass, and until 1995 that pancreatic cancer was diagnosed-
decades after the veteran's discharge from active service.

The record contains no medical expert opinions, medical 
documentation, or medical findings which establish a nexus, 
or link, between the veteran's advanced pancreatic carcinoma 
and his active service-including his captivity as a prisoner 
of war.  Rather, the medical evidence includes a medical 
expert opinion by a VA physician, Dr. Felix Rivera.  After 
stating that he had reviewed the veteran's medical records, 
Dr. Rivera states, in pertinent part:

To my knowledge, Helicobacter pylori and 
long-term confinements are not associated 
with pancreatic carcinoma.  Helicobacter 
pylori is associated with gastric or 
stomach carcinoma mostly of the lymphoma 
called Malt lymphoma that generate 
anywhere in the gastrointestinal tract, 
but not adenocarcinoma.  Again, to my 
knowledge, POW confinement has no 
association with pancreatic 
adenocarcinoma.

The Board further notes that, shortly before his death, the 
veteran submitted a claim for, inter alia, service connection 
of diabetes and of a heart condition as a result of beri 
beri, which he averred he experienced as a result of his 
captivity as a prisoner of war.  The RO denied these claims 
in a June 1995 rating decision, notice of which was given to 
veteran by letter dated June 19, 1995.  The veteran did not 
appeal this decision.  Notwithstanding, the Board notes that 
the medical evidence, as discussed above, establishes that 
the veteran died of pancreatic cancer.  The death certificate 
lists no other cause of death, and the medical evidence 
contains no other findings or opinions linking the veteran's 
death to any other disease or injury.

The appellant's claim fails because it does not meet the 
requirements of a well-grounded claim under Caluza.  To find 
that the veteran's cause of death was incurred in service, it 
is necessary to find that the carcinoma of the pancreas, 
which caused his death, was incurred in or aggravated by his 
active service or manifested to a compensable level within 
the one-year presumptive period afforded in 38 C.F.R. 
§§ 3.307, 3.309 (1999).  As discussed above, the medical 
evidence simply does not show that the veteran's advanced 
pancreatic carcinoma is linked to his active service-
including to his captivity as a prisoner of war.

There is no competent medical evidence indicating that the 
veteran's cause of death is the result of his active service, 
including his captivity as a prisoner of war; or that his 
service connected disabilities caused or contributed to his 
cause of death.  Absent such evidence, the appellant's 
assertions are simply not probative.  The appellant has 
essentially provided only her own speculative assertions that 
the veteran's death from advance pancreatic carcinoma was 
related to service.  However, the record does not show that 
the appellant is a medical professional, with the expertise 
and training to provide opinions or findings on the clinical 
etiology of the veteran's death, or its relationship to 
events in service.  Consequently, her lay statements cannot 
constitute the competent medical evidence necessary to make 
her claim well-grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The appellant's claim involves a 
question of medical causation that requires competent medical 
evidence demonstrating that her claim is "plausible" or 
"possible."  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Caluza, 7 Vet. App. at 506.  Such evidence has not 
been presented in this case.  Accordingly, the Board 
concludes that her claim for service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a).

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that the appellant was not prejudiced by 
this action.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled this obligation in its statement of the case in 
which it informed the appellant of the reasons her claim had 
been denied.  Also, by this decision, the Board informs the 
appellant of the type of evidence needed to make her claim 
well-grounded.  The Board also notes that, unlike Robinette, 
the appellant in this case has not put VA on notice of the 
existence of specific evidence which, if submitted, might 
make her claim well grounded.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

